 


114 HR 5022 IH: Helping Individuals with Reemployment and Entrepreneurial Development Act
U.S. House of Representatives
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5022 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2016 
Mr. Ashford (for himself, Mr. Gibson, Mr. Costa, Ms. Michelle Lujan Grisham of New Mexico, Mr. Cuellar, Mr. Bera, Mr. Loebsack, Mrs. Bustos, and Ms. Duckworth) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Workforce Innovation and Opportunity Act to ensure dislocated workers are provided consultation and advice for starting a small business as part the rapid response activities for dislocated workers. 
 
 
1.Short titleThis Act may be cited as the Helping Individuals with Reemployment and Entrepreneurial Development Act or the HIRED Act. 2.Small business startup consultation and outreach for dislocated workersSection 3(51) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(51)) is amended— 
(1)in subparagraph (D), by striking and;  (2)in subparagraph (E), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following:  (F)assistance to dislocated workers through increased outreach about small business opportunities and consultation about starting a small business.. 
3.Funding for small business consultation after a plant closing or mass layoffSection 134(a)(2)(A) of such Act is amended by adding at the end the following:  (iii)Permissible funding after a plant closure or mass layoffIn the case of a permanent closure of or mass layoff at a plant, facility, or enterprise, or a natural or other disaster, that results in mass job dislocation, in order to assist dislocated workers in obtaining reemployment, a State may allocate up to 10 percent of the funds reserved under section 133(a)(2) to provide outreach about small business opportunities and consultation about starting a small business..  
 
